                   Case 13-36171-MAM        Doc 141    Filed 11/28/18    Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                                                                   CASE NO.: 13-36171-BKC-MAM
                                                                 PROCEEDING UNDER CHAPTER 13

IN RE:

TERRY GRAHAM SCHUTTE
XXX-XX-9966
CAROLINA TAPIA SCHUTTE
XXX-XX-6890

_____________________________/
DEBTORS

CHAPTER 13 TRUSTEE'S NOTICE OF PLAN COMPLETION AND IF APPLICABLE REQUEST
      FOR ORDER TERMINATING THE EMPLOYEE WAGE DEDUCTION ORDER

   COMES NOW, Robin R. Weiner, Chapter 13 Trustee in the above-styled action and files this Notice of
Plan Completion and Request for Order Terminating the Employee Wage Deduction Order, and respectfully
shows the Court as follows:

    The Chapter 13 Trustee has verified the Debtors in the above-referenced Chapter 13 case has completed
payments under the confirmed plan. The Chapter 13 Trustee respectfully requests that this Court enter an
order terminating the Employee Wage Deduction Order, if applicable. The Chapter 13 Trustee's Final
Report of Estate will be submitted as soon as practicable after all payments made to creditors have been
negotiated and no outstanding disbursements remain. This case will remain open pending receipt of the
Chapter 13 Trustee's Final Report of Estate. Upon submission, an order discharging the Chapter 13 Trustee
will be entered in this case.


Debtors must complete and file a Certificate of Compliance, Motion for Issuance of Discharge and
Notice of Deadline to Object (LF-97) or no discharge of debtors will be issued in this case.

   RESPECTFULLY SUBMITTED this 28th day of November, 2018.

                                                                /s/ Robin R. Weiner
                                                            _____________________________________
                                                                ROBIN R. WEINER, ESQUIRE
                                                                STANDING CHAPTER 13 TRUSTEE
                                                                P.O. BOX 559007
                                                                FORT LAUDERDALE, FL 33355-9007
                                                                TELEPHONE: 954-382-2001
                                                                FLORIDA BAR NO.: 861154
